Citation Nr: 1403579	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is of record.

The claim for service connection for a back disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has an anxiety disorder that has been related by competent medical evidence to his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to active service.

3.  An April 2000 rating decision denied service connection for a back disability and that decision is final.

4.  Evidence received since the April 2000 rating decision is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

5.  In August 2012, prior to the promulgation of a decision on the appeals, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a skin disability and hearing loss.  


CONCLUSIONS OF LAW

1.  The Veteran has an anxiety disorder that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The April 2000 rating decision denying service connection for a back disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

4.  Evidence received since the April 2000 rating decision denying entitlement to service connection for a back disability is both new and material, and sufficient to reopen the Veteran's previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for a skin disability and hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that he has a psychiatric disability which developed as a direct result of experiences during active service.  While the Veteran's military specialty was noted to be a cook, the Veteran testified credibly as to duties and activities that placed him in stressful situations while in Vietnam.

Even more importantly, while not finding that the Veteran met all of the criteria for a diagnosis of PTSD, a VA psychiatrist in September 2011 concluded that the Veteran's statements concerning being subjected to attack while on guard duty in Vietnam, to include small arms fire, and incoming mortar and rocket attacks, were credible, and that exposure was, at least in part, related to the Veteran's anxiety disorder.

The Board notes that while the same examiner related the Veteran's anxiety disorder in part to pre-service events, in the final assessment, the examiner attributed the Veteran's anxiety disorder to both pre-service and in-service experiences.  There is also no competent medical opinion that disputes that conclusion.

Consequently, the Board finds that the competent evidence of record demonstrates that service connection for an anxiety disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Tinnitus

The service medical records are silent regarding any complaints, treatment, or diagnosis of tinnitus.  At the August 2012 hearing, the Veteran testified that he was exposed to loud noise in basic training and later in service, when he was exposed to incoming mortar rounds and other enemy fire while in Vietnam.  Personnel records show the receipt of decorations indicating rifle training.  The Veteran also credibly testified that he experienced tinnitus following his initial exposure and that it has continued to the present.  The Board has considered the evidence of record and finds that the Veteran is both competent and credible to report on that which he experiences with his own senses, such as ringing in his ears after being exposed to explosions and gunfire, even when not specifically documented in his service treatment records.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Shinseki, 23 Vet. App. 12 (2009).  Accordingly, the Board finds that the record documents an in-service injury.  

At a VA outpatient evaluation in February 2008, the Veteran reported constant tinnitus since basic training during service.  The examiner did not offer an opinion as to whether the Veteran's tinnitus was related to service but did not dispute such a relationship.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that the most competent and credible evidence of record lies in the Veteran's lay statements regarding the onset of his tinnitus in active duty and the existence of the condition since service.

Accordingly, the Board finds that the evidence, both positive and negative, is at least in equipoise as to whether the Veteran's current tinnitus is due to his military service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



Whether New and Material Evidence has been Received to Reopen a Claim for Service Connection for a Back Disability

An April 2000 rating decision denied service connection for a back disability.  The evidence considered at the time of the denial of the claim in April 2000 included service medical records and post-service medical records.  At that time, it was determined that the evidence of record did not link the Veteran's back disability to service.

The evidence received since the April 2000 rating decision includes an August 2008 private medical statement that addressed the Veteran's back disability in the context of the Veteran's history of injury in service and a January 2000 VA outpatient medical entry that similarly addresses the Veteran's back disability.

This appeal arises from the April 2000 rating decision that originally denied the claim for service connection for a back disability.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  The determination require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  The April 2000 rating decision is final.  38 C.F.R. § 20.1100 (2013).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The additionally received evidence is new in the sense that it was not previously before agency decision makers.  It is also found that the August 2008 private medical statement and the January 2000 VA medical entry are material.  The prior denial of service connection for a back disability was based on a finding that the disability was not shown to be related to active service.  The new evidence lend credibility to the Veteran's argument that his current back problem is related to his fall from a truck during service.  That evidence is presumed credible to determine whether it is material.  Thus, the evidence submitted since April 2000 RO denial, specifically, the two medical statements, are information that is material in that they address the basis for the previous denial, namely medical evidence addressing whether the Veteran's current back disability was incurred in or aggravated by military service.  Thus, the claim must be reopened.  To that extent only, the claim is allowed.

Service Connection for a Skin Disability and Hearing Loss

March 2008 and March 2010 rating decisions denied service connection for bilateral hearing loss and a skin disability, and the Veteran perfected an appeal as to each service connection claim.  However, at the August 2012 hearing before the Board, the Veteran, through his representative, requested to withdraw the appeals for service connection for hearing loss and a skin disability.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or on the record at a personal hearing.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal of an appeal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2013).

With regard to the issues of entitlement to service connection for hearing loss and a skin disability, prior to the promulgation of a decision by the Board, the representative requested that the appeal be withdrawn as to these claims at the Veteran's hearing before the Board in August 2012.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to those issues.  Therefore, the Board finds that the Veteran has withdrawn the appeals for service connection for hearing loss and a skin disability and those appeals are dismissed.


ORDER

Entitlement to service connection for an anxiety disorder is granted.  

Entitlement to service connection for tinnitus is granted.

New and material evidence has been received to reopen a claim for service connection for a back disability.  To that extent only, the appeal is allowed.

The appeal on the issue of entitlement to service connection for a skin disability is dismissed.

The appeal on the issue of entitlement to service connection for hearing loss is dismissed.


REMAND

The Veteran has testified that his current back disability is related to a fall from a truck during service.  The Board finds that he has credibly testified in that regard.  Moreover, the record contains private and VA medical statements that appear to find that his current back disability is consistent with the incident he describes happening in service.  Consequently, the Board finds that the Veteran should be scheduled for a VA examination to determine whether any current back disability is related to this in-service injury.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back since service.  Any records reported should be obtained and added to the claims file.  All efforts to obtain records must be documented in the claims file.  If any records cannot be obtained, it should be so documented in the claims file, and Veteran is to be informed. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any back disability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran's low back disability is related to active service, to include an in-service fall from a truck.  The complete rationale for any opinion offered must be provided.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


